Woodward, J.
— That the plaintiff should be heard upon the question of residence, and be permitted to show that he has commenced his action in the proper county, we think manifest. It is not an ex parte question. The proper manner of presenting evidence on a motion, is by affidavits, but it -would be discretionary with the court to receive it orally. It does not appear, however, in what manner evidence was offered, farther than the affidavit of plaintiff, and the manner of adducing it is not made the question. The main point is, whether the court should have heard the plaintiff, and we are of the opinion that it should, and that in not doing so, there was error. As to the amount allowed, there are no facts before this court upon which to adjudicate; and if we assume that there were none before the district court, still we should not be disposed to disturb the order.
The judgment for a change of venue is reversed, and the district court is directed to proceed in accordance with this opinion.